          Case 1:10-cr-00033-SPW Document 78 Filed 05/19/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                    CR10-33-BLG-SPW-2
                        Plaintiff,

  vs.                                                ORDER


  ATALOA ROSE RUNS ABOVE,

                        Defendant.


        Upon the Defendant's Motion to Terminate Supervised Release(Doc. 76),

pursuant to 18 U.S.C. § 3583(e)(1) and Fed. R. Crim. P. 32.1(c)(2), and good cause

being shown,

        IT IS HEREBY ORDERED that the Defendant's motion is GRANTED.


Ataloa Runs Above's supervised release is terminated as of the date of this Order.

        The Clerk shall forthwith notify the parties and the U.S. Probation Office of

the making ofthis Order.

        DATED this J9day of May,2021.

                                              ^USAN P. WATTERS
                                              United States District Judge
